Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks Applicant for submission of the amended Drawings. Examiner has withdrawn the previous Drawing objections accordingly. 
Examiner thanks Applicant for amendments to the claims to incorporate double spacing, indentations, and clear differentiations between the preambles and the body of the claims. Examiner has withdrawn the Claim objections accordingly. Examiner has additionally reconsidered the previous 35 U.S.C. 112(a) rejection(s) regarding the structure of the burr brushes for removing burrs and has withdrawn the previous grounds of rejection in view of the claim amendments and arguments. Furthermore, the amendments to the claims have been considered sufficient to overcome the previously issued 35 U.S.C. 112(b) rejections. 
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive, specifically regarding the prior art rejections. Examiner has provided an updated rejection to the claims as necessitated by amendment. 
The indicated allowability of the previous recitations of claim 2 is withdrawn in view of the newly discovered reference(s) to Xue (US 10,160,051) and Smyser (US 3016934).  Rejections based on the newly cited reference(s) follow. This rejection is necessitated by Applicant’s amendments to the claims. The change of scope of the independent claim to incorporate a portion of previous claim 2 required an updated search and further consideration, wherein the newly cited references were discovered . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 10160085) in view of Xue (US 10160051), and in further view of Smyser (US 3016934). 
Regarding claim 1, Xue ‘085 discloses a device for removing burrs from bolt holes of a wheel (see Abstract) comprising:  
a frame (1), a support plate (10), two clamping guide rails (guide rails 17, see Figure 2 and Col. 4, lines 51-54), clamping motor (drive motor 24), clamping sliders (sliding plates 18 and 22), support rods (20), clamping wheels (21), two racks (racks 16, see Col. 4, lines 50-55), gears (gears 11, see Figure 1), 
a brush disc (see structure depicted in Figure 3), a support sleeve (8), a feed slide (4), a pitch adjustment linear motor (2), horizontal push rods (tensioning cylinders 48), sliders (blocks 50), burr brush drive motors (motors 32, 45) and burr brushes (left and right brushes 15, 25 each comprising brushes 47, 53), 
wherein the support plate (10) is fixed on the frame (1), and the two clamping guide rails (17) and the two racks (16) are symmetrically fixed on the support plate (wherein Figure 2 depicts symmetry of the racks 16 and rails 17; see also Figure 1 depicting the fixed nature of racks 16 and rails 17 on element 10); 
each of the clamping sliders (18, 22) is mounted on a respective one of the two clamping guide rails (please refer to Figure 2, see rails 17 and sliding plates 18, 22), 
the clamping motor (24) is fixedly mounted on a bottom plate of a respective one of the clamping sliders (wherein motor 24 is mounted to the base plate portion of element 22), 
an output end of the clamping motor is connected to a respective one of the gears (gears 11; see Col. 5, lines 9-16), each of the gears is engaged with a respective one of the two racks (see Col. 5, lines 14-16), 
each of the support rods (20) is fixedly mounted on a top plate of a respective one of the clamping sliders (wherein shafts 20 are mounted inside the bearing blocks 19 through bearings, above sliding plates 18, 22), and each of the clamping wheels (21) is fixed on a respective one of the support rods (see Figure 2; see also Col. 5, lines 5-12), 
the clamping motor is started to drive the gears to rotate, the clamping sliders move on the guide rails under engagement of the gears and the two racks, and the wheel can be positioned and clamped when the clamping motor synchronously drives the clamping sliders to move toward a center (please see Col. 3, lines 39-61 disclosing how the synchronous and rotating clamping systems allow the deburring of the wheel to take place, wherein the plates 18 and 22 are moved along a direction parallel to the racks 16, i.e. toward a center; see also Col. 2, lines 38-40), 
the support sleeve (8) and the pitch adjustment linear motor (2) are both fixed on the feed slide (4, Figure 1), the brush disc (plate 30 for brushes 15, 25) is fixed on the support sleeve (8), slide ways are formed in the brush disc, and the sliders are mounted on the slide ways (Col. 1, lines 53-60), the other end of each of the sliders is fixedly connected to a respective one of the horizontal push rods (48; see also Col. 3, lines 12-15), and 
each of the burr brush drive motors (motors 32, 45) is mounted below a respective one of the sliders (sliding blocks 50, see Figure 3), and each of the burr brushes (brushes 15, 25, comprising brushes 47, 53) is mounted at an output end of a respective one of the burr brush drive motors (Col. 5, lines 31-33 and Col. 6, lines 8-10; see also Col. 2, lines 60-62), and a rotation of each of the burr brushes is controlled by the respective one of the burr brush drive motors to remove burrs from the bolt holes of the wheel (wherein servomotors 32 drive the flange brushes to rotate, see Col. 6, lines 25-27; wherein motors 45 rotate brushes 47, see Col. 6, lines 30-31). 
	However, Xue ‘085 does not explicitly teach a quantity of four clamping motors. However, from the same or similar field of endeavor of wheel deburring devices, Xue (US 10,160,051) teaches a plurality of motors (motors 23, Figure 1), each motor provided to individual roller clamping systems (19) which engage a wheel (see Xue ‘051: Col. 5, lines 3-11). Xue ‘051 teaches left and right four rollers (19, col. 5, lines 50-52), wherein each roller (19) has a motor which enables the clamped wheel to rotate (Xue ‘051: Col. 5, lines 49-53). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement additional motors into the invention of Xue ‘085 as taught by Xue ‘051. The drive motor (24) of Xue ‘085 is connected to the output end of the shaft (20), wherein the shafts (20) are provided with rollers (21) see at least Xue ‘085: Col. 5, lines 1-12. In an analogous manner, Xue ‘051 teaches motors (23) connected to rollers (19), see Xue ‘051: Col. 5, lines 1-11.  One would be motivated to include additional motors for rollers in order to provide a user with additional rotating power and thus not rely upon a singular motor which may fail or fatigue, while also duplicating the rolling clamping control. This modification would be recognized as applying a known technique, i.e. a plurality of motors, to improve a similar wheel deburring clamping device in the same way and would yield predictable results with a reasonable expectation of success.
a conical pitch head, springs, one end of each of the sliders is fixedly connected to a respective one of the springs, the conical pitch head is mounted at an output end of the pitch adjustment linear motor. 
	However, from the same or similar field of endeavor, Smyser (US 3016934) teaches a conical pitch head (wedging sleeve 100 on the nut 81, see Figures 1-4), springs (springs 97), wherein one end of each of the clamping detent arms (wherein clamping detent arms 90 are analogous slider elements 50 of Xue ‘085) is fixedly connected to a respective one of the springs (wherein each clamping arm 90 are connected to springs 97, see Col. 3, lines 50-57), and the conical pitch head is mounted at an output end (wherein the wedging sleeve and nut are disposed on the end of the spindle 80, wherein the end of the spindle 80 is considered analogous to the driving shaft 9 of Xue ‘085, i.e. the output end of 2; see also Smyser, Col. 3, lines 25-30, 36-69, Col. 4, lines 24-35, 50-63).  
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the spring and wedge actuation system of Smyser into the invention of modified Xue ‘085, specifically into the brush adjustment system for movement of the sliding blocks (50). Xue ‘085 provides adjustment shafts or rods for movement of the sliding blocks (50) in the radial direction for expanding or contracting the brushes based on the diameter of the wheel (Xue ‘085: Col. 3, lines 45-48), wherein Smyser teaches that the wedging element is provided in order to adapt and hold the positions of the arms (Smyser: Col. 3, lines 69-75). The wedging element of Smyser is actuated to expand or contract arms (90) via rotation 
One would be motivated to do so not only because the wedging sleeve is dependable for clamping operations (Smyser: Col. 4, lines 59-64), but also because this modification would be recognized as applying a known technique, i.e. a spring wedging system, to improve a similar clamping device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 10160085) in view of Xue (US 10160051) and Smyser (US 3016934), in further view of Carawan (US 20120279667).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Xue ‘085 in view of Xue ‘051 and Smyser. Modified Xue ‘085 further teaches wherein each of the slide ways corresponds to a respective one of the bolt holes (Examiner recognizes this language as functional and intended use of the apparatus with a wheel, as the apparatus cannot be limited by nor intrinsically tied to a workpiece not considered a part of the claimed invention, however this limitation is met by the teachings of Xue ‘085, disclosing the wheel deburring device can automatically adjust the sizes of the brushes according to the sizes of the wheels, and can be used for carrying out focused processing on the corners of flange roots and the corners of rim roots, see Col. 3, lines 45-48, 54-58, and 63-67);
when the conical pitch head moves down, all the horizontal push rods are pushed to move synchronously outward, so that all the sliders move synchronously outward to adjust a pitch diameter (wherein the combination of Smyser into the invention of modified Xue ‘085 teaches this claim limitation; wherein the tensioning cylinders of Xue ‘085 are biased by springs and actuated by a compression wedge element, as taught by Smyser; please refer to Figures 1-4 of Smyser as well as Column  4, lines 24-36); and when the conical pitch head moves down, the springs are compressed (please refer to Smyser: Figure 2), and 
when the conical pitch head moves up, the sliders restore to initial positions under the action of a spring force (Smyser: Column 3, lines 54-60, wherein the springs yieldably urge the members into their contracted positions, i.e. the sliding blocks 50 of Xue ‘085; wherein Smyser Col. 3, lines 60-69 teach the action of the wedging sleeve frictionally fit in order to urge elements between an expanded position and a retracted position, see also Col. 4, lines 24-35 and 50-59).
However, although modified Xue ‘085 teaches a bilateral symmetry of the brush adjustment systems (Col. 3, lines 37-38 and Col. 6, lines 30-36), Xue ‘085 does not explicitly teach angles between the slide ways are equal, and are 90 degrees in the presence of four slide ways, 72 degrees in the presence of five slide ways and 60 degrees in the presence of six slide ways. 
However, from the same or similar endeavor of automotive clamps and operations, Carawan teaches angles between the slide ways are equal, and are 90 degrees in the presence of four slide ways (wherein the slides 340 are provided in 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carawan to include at least four slide blocks (50) of Xue ‘085 in the same manner having bilateral symmetry, disposed 90 degrees apart. One would be motivated to do so in order to have equal and dispersed tools in a balanced manner analogous to the bilateral symmetrical teachings of Xue ‘085. This modification would be recognized as using a known technique, i.e. a layout pattern for sliding blocks, in a similar automotive manufacturing device in the same way and would yield predictable results with a reasonable expectation of success. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 10160085) in view of Xue (US 10160051) and Smyser (US 3016934), in further view of Wilkins (US 20090100617).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by the teachings of Xue ‘085 in view of Xue ‘051 and Smyser. However, modified Xue ‘085 does not explicitly teach wherein the burr brushes are conical. However, from the same or similar field of endeavor, Wilkins teaches a conical brush (See elements 46, Figure 13; see also [0036], [0058], [0059]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wilkins into the invention of modified Xue ‘085. Wilkins teaches that the brush may be incorporated in order to clean or polish crevices, recesses, and/or irregular surfaces [0058], which is a commonly shared goal with Xue . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penza (US 5899795), see Figure 3. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723